Citation Nr: 0217680	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a low back disability.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
April 1969.

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1999 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2002, a Board hearing was held in Seattle, 
Washington, before the undersigned.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for a low back disability 
has been obtained and developed.

2.  Service connection for a low back disability was denied 
by the agency of original jurisdiction in a September 1991 
decision on the basis that the acute low back problems in 
service did not result in chronic disability. 

3.  The evidence received after the September 1991 RO's 
decision includes evidence reflecting the presence of 
chronic low back disability and a possible etiological link 
between the current disorder and the veteran's military 
service.  It is not duplicative or cumulative, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  On July 24, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of his appeal on the issue 
of entitlement to service connection for peripheral 
neuropathy secondary to exposure to Agent Orange was 
requested.


CONCLUSION OF LAW

1.  The September 1991 RO's decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (2002).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R § 3.156(a) 
(2002)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed before that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether 
new and material evidence had been submitted sufficient to 
reopen a claim as set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a low back disability.  He avers that while 
he was in service, he injured his back.  He claims that he 
injured his back while slipping on the ice.  Alternatively, 
he has insinuated that if he had a pre-existing low back 
disability, he aggravated the injury by his military 
service.  He implies that although he has suffered post-
service injuries of the back, said injuries were not the 
underlying cause of his present disability.  He thus has 
asked for service connection for a low back disability.  

The veteran was denied service connection for a low back 
disability in an RO decision, dated in September 1991.  The 
RO, in its decision, noted that while the evidence did show 
that the veteran received treatment for a back disability in 
service, the veteran was not shown to have a back disability 
when he was examined for separation from the service.  It 
thus denied the veteran's claim.  The date of that decision 
was September 1991.  The veteran was notified of that 
decision but did not perfect his appeal; hence, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002). 

When the RO denied service connection in September 1991, the 
RO based its decision on the veteran's service medical 
records, VA medical records, statements made by the veteran, 
and the veteran's application for benefits.  Since then, the 
veteran has submitted written statements, VA medical 
treatment records, Social Security Administration 
records/reports, and private medical records.  In 
particular, the Board notes that this evidence reflects the 
presence of chronic back disability in the form of 
degenerative disc disease.  Moreover, R. Weeks, A.R.N.P., of 
the VA Puget Sound Health Care System, has opined that the 
veteran's current back symptoms are related to the back 
symptoms he exhibited in service.

This evidence of chronic back disability and possible 
linkage of symptomatology with his military service is new.  
It was not of record in 1991.  It is so significant that, 
while not dispositive, it must be considered in order to 
decide his claim fairly.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for a low 
back disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
Accordingly, the Board will undertake additional development 
on this issue pursuant to the authority granted by 38 C.F.R. 
§ 19.9 (2002).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the veteran's 
response thereto, the Board will prepare a separate decision 
addressing the merits of the veteran's claim.


II.  Service Connection

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2002).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001).  
The appellant withdrew his claim for entitlement to service 
connection for peripheral neuropathy secondary to exposure 
to Agent Orange.  He withdrew the claim prior to a Board 
Hearing; the withdrawal request was signed on July 24, 2002.  
As the appellant has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appellate issue and it is 
dismissed.


ORDER

1.  The claim for entitlement to service connection for a 
low back disability is reopened; to this extent, the appeal 
is granted.

2.  The appeal of the issue of entitlement to service 
connection for peripheral neuropathy secondary to exposure 
to Agent Orange is dismissed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

